


Exhibit 10.33

 

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

UNDER THE

THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN

 

Name of Participant:

 

[Name]

 

 

 

Target Number of Units Subject to the Award (“Target Units”):

 

[      ]

 

 

 

Maximum Number of Units Subject to Award (“Maximum Units”):

 

[       ]

 

 

 

Award Date:

 

[            ]

 

Vesting Schedule:  Units will vest to the extent set forth below on the date in
the first calendar quarter of 2015 that the Administrator determines and
certifies the Relative TSR Performance Percentage and Replacement Reserves
Percentage achieved, subject to you remaining continuously employed on such
date.

 

Performance Metrics

 

Weighting

 

1.

Company TSR Performance Relative to the Russell 2000 Index as measured by the
Relative TSR Performance Percentage

 

65

%

2.

Replaced Proven and Probable Mine Reserves as measured by the Replacement
Reserves Percentage

 

35

%

 

Units vest according to the Relative TSR Performance Percentage as set forth
below:

 

 

Level of Performance

 

Relative TSR Performance
Percentage

 

Vesting

 

 

Stretch

 

150% or greater

 

200% of Target

 

 

Target

 

100%

 

Target Units

 

 

Threshold

 

50% or below

 

0

 

 

Units vest according to the Replacement Reserves Percentage as set forth below:

 

 

Level of Performance

 

Replacement Reserves
Percentage

 

Vesting

 

 

Stretch

 

120% or greater

 

200% of Target

 

 

Target

 

100%

 

Target Units

 

 

Threshold

 

80% or below

 

0

 

 

The number of Units that vest shall be interpolated on a straight line basis
between the Relative TSR Performance Percentages and Replacement Reserves
Percentages set forth above. In making determinations of the number of Units
that vest hereunder, all Relative TSR Performance Percentage and Replacement
Reserves Percentage fractional percentages and Unit numbers below .5 shall be
rounded down to the nearest whole percentage or Unit number, respectively and
all Relative TSR Performance and Replacement Reserves fractional percentages and
Unit numbers of

 

--------------------------------------------------------------------------------


 

.5 or greater shall be rounded up to the nearest whole percentage or Unit
number, respectively. Note that no portion of this Award relates to services
rendered in a year prior to the year of the Award Date.

 

This Performance Share Unit Award Agreement (the “Agreement”) is between
Thompson Creek Metals Company Inc. (the “Company”), and you, the Participant
named above. The Company wishes to grant to you a Performance Share Unit Award,
subject to vesting and certain other restrictions as provided in this Agreement,
under the Thompson Creek Metals Company Inc. 2010 Long-Term Incentive Plan, as
the same may be amended from time to time (the “Plan”). Accordingly, for good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and you hereby agree as follows:

 

1.             Award of Units. The Company hereby grants to you, effective as of
the Award Date, the opportunity to earn the number of Units set forth above
under “Maximum Number of Units Subject to the Award,” upon the terms and
conditions set forth in the Plan and this Agreement (as described herein, the
“Award”).

 

2.             Performance Metrics. As set forth above, the vesting of Units
under this Award depends upon two performance metrics: Relative TSR Performance
Percentage and Replacement Reserves Percentage.

 

(a)           Relative TSR Performance Percentage. Relative TSR Performance is
the relative performance of Company stock against the Russell 2000 index over
the Performance Period.  The Performance Period
is                              through                              .

 

To determine relative performance, the baseline metrics are the 60 trading day
average closing price of the Company and the Russell 2000 Index, as reasonably
determined by the Administrator, in its sole discretion, with the last of the 60
trading days falling on the Award Date.  This 60 trading day average establishes
both the Company baseline stock price (the “Company Baseline Stock Price”) and
the Russell 2000 Index baseline (the “Russell 2000 Baseline”) against which
future Company stock and Russell 2000 Index performance will be compared.

 

Next, the Administrator will measure the 60 trading day average closing price of
the Company and the Russell 2000 Index, as reasonably determined by the
Administrator, in its sole discretion, with the last trading day of such
60-trading day period ending on the last day of the Performance Period
(establishing both the “Company Closing Price” and the “Russell 2000 Index
Closing Price”).  (The Company Closing Price shall be automatically adjusted to
account for any Company stock split or similar change in capitalization effected
without receipt of consideration by the Company in a manner as set forth in Plan
Section 10.)

 

The Administrator will then measure Company performance by dividing the Company
Closing Price plus dividends reinvested as of each dividend payment date during
the Performance Period by the Company Baseline Stock Price, with the quotient
expressed as a percentage of the Company Baseline Stock Price (the “Company
Percentage Performance”).  The Administrator will then measure Russell 2000
Index Performance over the same period by dividing the Russell 2000 Index
Closing Price by the Russell 2000 Index Baseline with the quotient expressed as
a percentage of the Russell 2000 Index Baseline (the “Russell 2000 Index
Percentage Performance”).

 

The Administrator will then subtract the Russell 2000 Index Percentage
Performance from the Company Percentage Performance, then add 100 to the result,
with the final result constituting the relative Company performance as a
percentage (the “Relative TSR Performance Percentage”).

 

2

--------------------------------------------------------------------------------


 

(b)           Replacement Reserves Percentage.  Replacement Reserves Percentage
is the Proven and Probable Mineral Reserves replaced (through revisions,
additions, acquisitions or otherwise) during the calendar years 2012 through
2014, as reflected in the Company’s Annual Reports on Form 10-K for such
calendar years (the “Forms 10-K”), divided by the Proven and Probable Mineral
Reserves depleted during such period, as reflected in the Forms 10-K, times 100.

 

(c)           Exhibit A sets forth an example solely for purposes of
illustrating the process for determining Relative TSR Performance Percentage and
Replacement Reserves Percentage and the number of Units subject to the Award.

 

3.             Vesting and Settlement; Termination of Employment.

 

(a)         All Units which do not vest on the Administrator’s determination of
Relative TSR Performance Percentage or Replacement Reserves Percentage in the
first calendar quarter of 2015 shall be forfeited.

 

(b)         In the event of a Change of Control, the Administrator may
determine, in its sole and absolute discretion, that any of the following may
occur:

 

(i)                                     the Award may be assumed, converted or
replaced by the successor or acquiring corporation (if any), which assumption,
conversion or replacement will be binding on you;

 

(ii)                                  the successor or acquiring corporation may
substitute equivalent awards or provide substantially similar consideration,
shares or other property subject to repurchase restrictions and other provisions
no less favorable to you than those which applied to the Award immediately prior
to such Change of Control; or

 

(iii)                               the vesting and settlement of the Award may
be accelerated.

 

Notwithstanding the foregoing, in the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute the
Award, as provided above, the vesting and settlement of the Award shall be
accelerated upon a Change of Control.  For purposes of this Section 3(b), the
last sentence of the definition of “Change of Control” in Section 2(h) of the
Plan shall be disregarded.

 

(c)         In no circumstance shall settlement take place later than
two-and-one-half-months after the end of the year in which vesting has
occurred.  All vesting and delivery of Shares hereunder, except pursuant to
assumed or substituted awards in a Change of Control as specified in the
preceding paragraph, shall be subject to the prior written or electronic
certification of the Administrator as to the extent to which the applicable
performance criteria have been achieved.

 

(d)         Upon a termination of your employment for any reason except as
provided in the following sentence), you will forfeit the portion of the Units
that is unvested at the time of termination, without any consideration due to
you.  Notwithstanding the foregoing sentence, in the event of your termination
due to retirement on or after age 62 or termination due to death or total and
permanent disability (evidenced by receipt of disability benefits under a
Company-sponsored disability plan), your Units will continue to vest according
the Vesting Schedule as though you were in active, continuous employment.  The
term “employment” for purposes of this Agreement, means

 

3

--------------------------------------------------------------------------------


 

the performance of services for the Company or an Affiliate as an employee for
federal income tax purposes.  You shall be deemed to have terminated employment
either upon an actual termination of your performing services for the Company or
an Affiliate, or at the time that the Affiliate with which you are employed
ceases to be an “Affiliate” under the terms of the Plan.  Your employment with
the Company or an Affiliate shall not be deemed to have terminated if you take
any military leave, sick leave, or other bona fide leave of absence approved by
the Company or the Affiliate, as applicable, regardless of whether pay is
suspended during such leave.  Whether you have experienced a termination of
employment will be determined by the Compensation and Governance Committee of
the Board of Directors (the “Administrator”), in its sole discretion.

 

4.             Rights as Stockholder.  You shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any Units
unless and until Shares settled for such Units shall have been issued by the
Company to you (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued.

 

5.             Transferability.  The Units may not be sold, pledged, assigned or
transferred in any manner unless and until the Shares corresponding to such
Units have been issued and all restrictions applicable to such Shares have
lapsed.  Notwithstanding the foregoing, the Units may be transferred, in the
Committee’s discretion, to a person or trust or partnership designated by you,
only if, in each case, the transferee executes a written consent to be bound by
the terms of this Agreement.  Except as described in this Section 5, neither the
Units nor any interest or right therein shall be liable for your debts,
contracts or engagements or your successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

 

6.                 Taxes.

 

(a)         Payment of any employment taxes or income tax withholding shall be
by the tendering of other Shares to the Company in exchange for the Company’s
reducing the number of Shares issuable upon settlement of the Units; provided
that no more than the minimum statutory tax-withholding rate shall be withheld. 
The Administrator shall determine acceptable methods for tendering Shares upon
settlement of the Units and may impose such limitations and prohibitions on the
use of Shares to pay tax liabilities as it deems appropriate, subject to the
proviso in the preceding sentence.  For purposes of determining the amount of
the tax liability amounts satisfied by tendering Shares, such Shares shall be
valued at their Fair Market Value on the date of tender.

 

(b)         You acknowledge that you will consult with your personal tax advisor
regarding the federal, state, and local tax consequences of the Award and any
other matters related to this Award.  You are relying solely on your advisors
and not on any statements or representations of the Company or any of its
agents, and you understand that you are responsible for your own tax liability
that may arise as a result of the Award or any other matters related to the
Award and this Agreement.

 

7.             General Provisions.

 

(a)         Interpretations.  This Agreement is subject in all respects to the
terms of the Plan.  A copy of the Plan is available upon your request.  Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein.

 

4

--------------------------------------------------------------------------------


 

In the event that any provision of this Agreement is inconsistent with the terms
of the Plan, the terms of the Plan shall govern.  Any question of administration
or interpretation arising under this Agreement shall be determined by the
Administrator administering the Plan, and such determination shall be final,
conclusive and binding upon all parties in interest.

 

(b)         No Right to Employment.  In consideration of the grant of the Award
by the Company, you agree to render faithful and efficient services to the
Company and its Affiliates.  Nothing in the Plan or this Award Agreement shall
confer upon you any right to continue in the employ or service of the Company or
any Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate your services at any time for any reason whatsoever, with
or without Cause (as defined in the Plan), except to the extent expressly
provided otherwise by applicable law or in a written agreement between you and
the Company or its Affiliates.

 

(c)         Securities Matters.  The Company shall not be required to issue or
deliver any Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. 
You acknowledge that the Plan is intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

(d)         Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(e)         Saving Clause.  If any provision(s) of this Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.

 

(f)          Section 409A.  It is intended that this grant will be exempt from
Section 409A of the Internal Revenue Code as a “short-term deferral.”  This
Award Agreement and all related documentation are designed, and shall be
interpreted and administered, to this effect.  However, nothing in the Agreement
shall be construed to result in a guarantee of this tax treatment, and you shall
be responsible for all of your federal, state and local taxes (and any related
liabilities).  This Section 7(f) does not create an obligation on the part of
the Company to modify the Plan or this Agreement and does not guarantee that the
Award or the Shares delivered hereunder will not be subject to taxes, interest
and penalties under Section 409A.

 

(g)         Governing Law.  The internal law, and not the law of conflicts, of
the State of Colorado will govern all questions concerning the validity,
construction and effect of this Agreement.  All actions or proceedings arising
out of, or related to, this Agreement shall be brought only in an appropriate
federal or state court in Colorado and the parties hereby consent to the
jurisdiction of such courts over themselves and the subject matter of such
actions or proceedings.

 

5

--------------------------------------------------------------------------------


 

(h)         Notices.  You should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

 

Thompson Creek Metals Company Inc.

26 West Dry Creek Circle, Suite 810

Littleton, CO  80120
Attn:       General Counsel

 

(i)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(j)          Benefit and Binding Effect.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their respective
successors, permitted assigns, and legal representatives.  The Company has the
right to assign this Agreement, and such assignee shall become entitled to all
the rights of the Company hereunder to the extent of such assignment.

 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

This Exhibit A sets forth an example solely for purposes of illustrating the
process for determining Relative TSR Performance Percentage and Replacement
Reserves Percentage and the number of Units subject to an Award:

 

Target Unit Assumption:  10,000

 

TSR Performance Percentage Assumptions:

 

Company Baseline Stock Price = $7.00

 

Company Closing Price = $9.80

 

Company Percentage Performance = 140%

 

Russell 2000 Index Baseline = 750

 

Russell 2000 Index Closing Price = 900

 

Russell 2000 Index Percentage = 120%

 

Relative TSR Performance Percentage Determination:

 

Relative TSR Performance Percentage = 140% - 120% = 20% plus 100% = 120%

 

Vesting Multiple for Relative TSR Performance Metric:

 

 

100% Target Units for achieving at least 100% Relative TSR Performance
Percentage

 

  36% Target Units for achieving an extra 20% Relative TSR Performance
Percentage

 20
50

(% Achievement over Target %)

=

  X
100

(Vesting % for Performance over Target % )

(Stretch % over Target %)

(Stretch Vesting % over Target Vesting %)

 

X =40%

 

 

 

 

140% Target Units for 120% Relative TSR Performance Percentage

 

1

--------------------------------------------------------------------------------


 

Replacement Reserves Percentage Assumptions:

 

Reserves Replaced 2012-2014 = 560

Reserves Depleted 2012-2014 = 540

 

Replacement Reserves Percentage = 560/540 = 1.03703 = 103.7% rounded to 104%

 

Replacement Reserves Percentage Determination:

 

Vesting Multiple for Replacement Reserves Percentage Metric:

 

 

100% Target Units for achieving at least 100% Replacement Reserve Percentage

 

20 %  Target Units for achieving an extra 4% Replacement Reserve Percentage

 4
20

(% Achievement over Target %)

=

X
100

(Vesting % for Performance over Target)

(Stretch % over Target %)

(Stretch Vesting % over Target Vesting %)

 

X = 20%

 

 

 

 

120% Target Units for 104% Replacement Reserve Percentage

 

Number of Units Determination:

 

 

 

Multiple

 

Weighing

 

 

Weighted
Multiple

 

 

 

 

 

 

 

 

 

 

 

Relative TSR Performance

140%

X

65%

=

91%

 

 

 

 

 

 

 

 

}

133%

 

Replacement Reserves

120%

X

35%

=

42%

 

 

 

 

Weighted
Multiple

 

Target
Units

 

Award

 

 

 

 

 

 

 

 

 

133%

X

10,000

=

13,300

 

 

Award:  13,300 Units

 

2

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company.  IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE COMPANY, THE COMPANY SHALL REVOKE ALL UNITS GRANTED TO YOU,
AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

Date:

 

 

By:

 

 

 

 

NAME:

 

3

--------------------------------------------------------------------------------
